     Case 2:19-cv-01517-KJD-BNW Document 11 Filed 10/01/19 Page 1 of 2




1    ELDA M. SIDHU
     General Counsel
2    Nevada Bar No. 7799
3    JANET L. MERRILL
     Assistant General Counsel
4    Nevada Bar No. 10736
     UNIVERSITY OF NEVADA, LAS VEGAS
5    4505 S. Maryland Parkway, Box 451085
     Las Vegas, Nevada 89154-1085
6    Telephone: (702) 895-5185
7    Facsimile: (702) 895-5299
     elda.sidhu@unlv.edu
8    janet.merrill@unlv.edu
     Attorneys for Defendants
9
10                                UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12    RYAN ENLOW,                                       CASE NO.: 2:19-cv-01517-KJD-BNW

13                   Plaintiff,                           STIPULATION AND ORDER TO STAY
                                                                    DISCOVERY
14    vs.

15    STATE OF NEVADA ex rel. BOARD OF
      REGENTS OF THE NEVADA SYSTEM
16    OF HIGHER EDUCATION ON BEHALF
      OF UNIVERSITY OF NEVADA, LAS
17    VEGAS, DOE INDIVIDUALS I-X, ROE
      CORPORATIONS I-X.
18
19                   Defendant.

20          IT IS HEREBY STIPULATED AND AGREED by and among, Plaintiff, Ryan Enlow

21   (“Plaintiff”), and Defendant, the State of Nevada ex rel. the Board of Regents of the Nevada System

22   of Higher Education, on behalf of the University of Nevada, Las Vegas (“UNLV”), by and through

23   ///
24   ///
25
     ///
26
     ///
27
     ///
28

                                                 1
     Case 2:19-cv-01517-KJD-BNW Document 11 Filed 10/01/19 Page 2 of 2




1     their undersigned counsel of record, that discovery in the above-entitled action should be stayed

2    pending the Court’s ruling on Defendant UNLV’s Motion to Dismiss Plaintiff’s Complaint [ECF

3    No. 6].

4     DATED: October 1, 2019                          DATED: October 1, 2019
5     /s/ Janet L. Merrill                            /s/ Marta Kurshumova
      ELDA M. SIDHU, ESQ.                             JENNY FOLEY, ESQ.
6     JANET L. MERRILL, ESQ.                          MARTA D. KURSHUMOVA, ESQ.
      UNIVERSITY OF NEVADA, LAS VEGAS                 HKM EMPLOYMENT ATTORNEYS LLP
7     4505 S. Maryland Parkway, Box 451085            1785 East Sahara, Suite 300
      Las Vegas, Nevada 89154-1085                    Las Vegas, Nevada 89104
8     Telephone: (702) 895-5185                       Tel: (702) 805-8340
      Facsimile: (702) 895-5299                       Fax: (702) 625-3893
9     Attorney for Defendants                         Attorney for Plaintiff
10
11
12                                                ORDER
13             IT IS SO ORDERED that discovery in above-entitled case be stayed pending the Court’s
14   ruling on Defendant UNLV’s Motion to Dismiss Plaintiff’s Complaint [ECF No. 6].
15           DATED this
     IT IS FURTHER      _______ day
                      ORDERED        of ifOctober,
                                  that             2019.to dismiss is denied, the parties must
                                           the motion
     file a proposed discovery plan and scheduling order within 14 days of the court's
16   order on the motion to dismiss.
     DATED: October 4, 2019
17
                                                  ___________________________________________
18
                                                  UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                 2
